UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 22303 John Hancock Collateral Investment Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Michael J. Leary Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4490 Date of fiscal year end: December 31 Date of reporting period: December 31, 2012 ITEM 1. REPORTS TO STOCKHOLDERS. John Hancock Collateral Investment Trust Table of Contents Management’s discussion of Fund P erformance P age 3 A look at performance Page 4 Your expenses Page 5 Portfolio S ummar y P age 6 Portfolio of I nvestments P age 7 Financial S tatement s P age 12 Financial H ighligh ts P age 15 Notes to financial statements Page 16 Auditors’ report Page 20 Shareholder Action Page 21 Trustees and Officers Page 2 2 More information Page 2 4 Management’s discussion of Fund performance by John Hancock Asset Management a division of Manulife Asset Management (US) LLC During 2012, the U.S. economy experienced a continued period of slow yet positive growth. Additionally, collective accommodative policies by the world’s major central banks helped to decrease volatility in the global markets. One indicator of this change was seen in the three-month level for the London Interbank Offered Rate (LIBOR), a benchmark used to determine rates in various debt instruments. More than doubling in 2011 due to European debt concerns, LIBOR nearly reversed the entire move, beginning 2012 at 0.58% and consistently decreasing to end the year at 0.31%. Over the course of the year, the U.S. Federal Reserve (Fed) maintained its federal funds rate (the rate banks charge each other for overnight loans) at its historical low range of 0.00% to 0.25%. The Fed has stated that it will remain in this low range as long as the unemployment rate remains above 6.5% (currently 7.8% as of December 31, 2012) and inflation remains within 0.50% of its 2.00% target. For the year ended December 31, 2012, John Hancock Collateral Investment Trust (the “Fund”) returned 0.32%. As of December 31, 2012, the seven-day net yield was 0.28%. As Europe debt concerns abated and global liquidity conditions improved, the Fund began to invest in less floating-rate debt. At year end, the Fund held approximately 37% of its holdings in floating-rate debt, down from 45% at the previous year end. Additionally, the Fund ended the year with a weighted average maturity of 81 days, slightly extending out the yield curve in an effort to offset the impact of decreasing yields. The Fund continued to allocate a large percentage, approximately 40%, to short-term corporate bonds, which offer incremental yield over the other various money market debt instruments. This commentary reflects the view of the Fund’s portfolio management team through the end of the period discussed in this report. The team’s statements reflect its own opinions. As such, they are in no way guarantees of future events or results and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Past performance is no guarantee of future results. 3 A look at performance For the period ended December 31, 2012 Average annual total returns (%) Cumulative total returns (%) 1-year 5-year 10-year Since inception 1 1-year 5-year 10-year Since inception 1 John Hancock Collateral Investment Trust 0.32 — — 0.32 0.32 — — 1.15 Performance figures assume all distributions are reinvested. The expense ratio of the Fund is set forth according to the Financial Highlights of the Fund’s annual report dated December 31, 2011. The net expenses equal the gross expenses of 0.05%. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Fund’s current performance may be higher or lower than the performance shown. The performance table above and the chart below do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Bank of America Merrill Lynch 3-Month U.S. Treasury Bill Index is comprised of a single issue purchased at the beginning of the month and held for a full month. Each month the index is rebalanced and the issue selected is the outstanding U.S. Treasury Bill that matures closest to, but not beyond 3 months from the rebalancing date. It is not possible to invest directly in an index. Index figures do not reflect sales charges or direct expenses, which would have resulted in lower values if they did. 1 From 6-1-09. Annual report | Collateral Investment Trust 4 Your expenses These examples are intended to help you understand your ongoing operating expenses of investing in the Fund so you can compare these costs with the ongoing costs of investing in other mutual funds. Understanding your fund expenses As a shareholder of the Fund, you incur two types of costs: • Transaction costs which include sales charges (loads) on purchases or redemptions (if applicable), minimum account fee charge, etc. • Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about your fund’s actua l ongoing operating expenses, and is based on your fund’s actual return. It assumes an account value of $1,000.00 on July 1, 2012 with the same investment held until December 31, 2012. Account value Ending value Expenses paid during on 7-1-12 on 12-31-12 period ended 12-31-12 1 Shares $1,000.00 $1,001.40 $0.30 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at December 31, 2012 by $1,000.00, then multiply it by the “expenses paid” from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Example [ My account value $8,600.00 / $1,000.00 8.6 ] x $[ “expenses paid” from table ] My actual expenses Hypothetical example for comparison purposes This table allows you to compare your fund’s ongoin g operating expenses with those of any other fund. It provides an example of the Fund’s hypothetical account values and hypothetical expenses based on the fund’s actual expense ratio and an assumed 5% annualized return before expenses (which is not your fund’s actual return). It assumes an account value of $1,000.00 on July 1, 2012, with the same investment held until December 31, 2012. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Please remember that these hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Account value Ending value Expenses paid during on 7-1-12 on 12-31-12 period ended 12-31-12 1 Shares $1,000.00 $1,024.80 $0.31 Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Fund's annualized expense ratio of 0.06%, for the Fund's shares, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). 5 Portfolio Summary Top 10 Issuers 1 Yield* Percentage of Net Assets (43.6% of Net Assets on 12-31-12) Federal Home Loan Bank 04/30/13 to 08/18/14 0.140 to 0.290% 6.6% Federal Farm Credit Bank 06/11/13 to 07/21/14 0.190 to 0.270% 5.4% Bank of Nova Scotia 01/02/13 to 01/03/13 0.020 to 0.120% 4.9% Toyota Motor Credit Corp. 01/14/13 to 08/12/13 0.421 to 1.375% 4.7% Bank of Tokyo-Mitsubishi UFJ, Ltd. 01/02/13 to 09/11/13 0.170 to 2.600% 4.6% Deutsche Bank 01/11/13 to 08/23/13 0.590 to 2.375% 4.0% Wells Fargo & Company 01/31/13 4.375% 3.5% Jupiter Securitization Company LLC 03/06/13 to 04/29/13 0.210 to 0.280% 3.4% Electricite de France SA 01/25/13 to 01/15/14 0.300 to 0.800% 3.3% Chariot Funding LLC 02/01/13 to 04/01/13 0.200 to 0.300% 3.2% Sector Composition Financials Commercial Banks 28.6% Diversified Financial Services 12.0% Capital Markets 6.5% Consumer Finance 2.9% U.S. Government Agency Obligations 13.1% Consumer Discretionary 9.2% Asset Backed Securities 6.4% Consumer Staples 6.2% Industrials 5.2% Health Care 4.7% Utilities 3.3% Materials 0.4% Information Technology 0.1% Repurchase Agreement & Other 1.4% Portfolio Composition Corporate Interest-Bearing Obligations 40.3% Commercial Paper 35.1% U.S. Government Agency Obligations 13.1% Asset Backed Securities 6.4% Certificates of Deposit 3.7% Repurchase Agreement & Other 1.4% 1 As a percentage of net assets on 12-31-12. 2 Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. * Yield represents the annualized yield at the date of purchase, the stated coupon rate or, for floating rate securities, the rate at period end. 6 John Hancock Collateral Investment Trust As of 12-31-12 Portfolio of Investments Maturity Date Yield* (%) Par value Value Asset Backed Securities 6.4% (Cost $326,532,281) Americredit Automobile Receivables Trust, Series 2012-5, Class A1 12/09/13 0.270 $53,611,647 53,620,600 CNH Equipment Trust, Series 2012-C, Class A1 10/15/13 0.230 29,333,158 29,333,158 CNH Equipment Trust, Series 2012-D, Class A1 12/16/13 0.250 18,191,865 18,191,865 Ford Credit Auto Owner Trust, Series 2012-C, Class A1 (S) 08/15/13 0.272 3,957,422 3,957,774 Ford Credit Auto Owner Trust, Series 2012-D, Class A1 (S) 12/15/13 0.220 11,373,922 11,373,922 Honda Auto Receivables Owner Trust, Series 2012-2, Class A1 05/15/13 0.301 718,199 718,208 Honda Auto Receivables Owner Trust, Series 2012-3, Class A1 08/15/13 0.289 14,592,891 14,592,687 Honda Auto Receivables Owner Trust, Series 2012-4, Class A1 10/18/13 0.230 37,153,001 37,153,001 Hyundai Auto Receivables Trust, Series 2012-B, Class A1 07/15/13 0.293 22,347,789 22,353,621 John Deere Owner Trust, Series 2012-B, Class A1 09/16/13 0.267 39,409,920 39,426,788 Mercedes-Benz Auto Receivables Trust, Series 2012-1, Class A1 09/16/13 0.230 27,812,448 27,809,833 Nissan Auto Lease Trust, Series 2012-B, Class A1 10/15/13 0.250 20,969,805 20,969,805 Nissan Auto Receivables Owner Trust, Series 2012-B, Class A1 08/15/13 0.263 47,060,214 47,057,061 Commercial Paper 35.1% (Cost $1,787,279,081) Anheuser-Busch InBev Worldwide, Inc. 01/11/13 to 02/22/13 0.260 to 0.310 118,000,000 117,977,600 Bank of Nova Scotia 01/02/13 to 01/03/13 0.020 to 0.120 250,000,000 249,998,400 Bank of Tokyo-Mitsubishi UFJ, Ltd. 01/02/13 0.170 83,000,000 82,999,170 Barclays U.S. Funding LLC 01/02/13 0.150 50,000,000 49,999,800 Caisse Centrale Desjardins du Quebec 01/07/13 to 01/18/13 0.190 54,000,000 53,996,630 Cargill Global Funding PLC 01/03/13 to 01/08/13 0.140 to 0.160 37,000,000 36,999,030 7 John Hancock Collateral Investment Trust As of 12-31-12 Portfolio of Investments Maturity Date Yield* (%) Par value Value Commercial Paper (continued) Chariot Funding LLC 02/01/13 to 04/01/13 0.200 to 0.300 $165,000,000 $164,970,900 CPPIB Capital, Inc. 01/02/13 0.100 150,000,000 149,999,550 Deutsche Bank Financial LLC 07/12/13 to 08/23/13 0.590 to 0.620 175,000,000 174,513,750 Electricite de France SA 01/25/13 to 01/15/14 0.300 to 0.800 167,700,000 167,132,129 JPMorgan Chase & Company 01/25/13 0.600 15,000,000 14,999,250 Jupiter Securitization Company LLC 03/06/13 to 04/29/13 0.210 to 0.280 175,500,000 175,416,485 National Rural Utilities Cooperative Finance Corp. 02/04/13 0.180 4,300,000 4,299,140 Nestle Capital Corp. 01/02/13 to 08/27/13 0.010 to 0.330 47,750,000 47,713,648 Old Line Funding LLC 02/04/13 to 03/12/13 0.200 to 0.300 132,610,000 132,594,270 State Street Corp. 01/11/13 0.300 50,000,000 49,997,500 Thunder Bay Funding LLC 01/03/13 to 02/04/13 0.150 to 0.200 68,992,000 68,981,620 Toyota Motor Credit Corp. 01/18/13 0.520 25,000,000 24,999,000 Unilever Capital Corp. 01/17/13 0.450 20,000,000 19,998,600 Corporate Interest-Bearing Obligations 40.3% (Cost $2,054,519,619) American Honda Finance Corp. (P)(S) 11/08/13 to 12/05/13 0.331 to 0.340 101,500,000 101,481,763 American Honda Finance Corp. (S) 04/02/13 4.625 35,000,000 35,363,755 Anheuser-Busch InBev Worldwide, Inc. (P) 03/26/13 1.040 14,201,000 14,227,116 ANZ New Zealand International, Ltd. (S) 07/19/13 6.200 70,003,000 71,820,419 Bank of Tokyo-Mitsubishi UFJ, Ltd. (S) 01/22/13 to 09/11/13 1.600 to 2.600 153,640,000 154,002,509 Barclays Bank PLC 01/23/13 2.500 4,000,000 4,004,980 BHP Billiton Finance USA, Ltd. 04/15/13 4.800 8,576,000 8,683,457 Caisse Centrale Desjardins du Quebec (S) 09/16/13 1.700 28,256,000 28,469,983 Canadian Imperial Bank of Commerce 09/13/13 1.450 30,550,000 30,782,608 8 John Hancock Collateral Investment Trust As of 12-31-12 Portfolio of Investments Maturity Date Yield* (%) Par value Value Corporate Interest-Bearing Obligations (continued) Caterpillar Financial Services Corp. 12/20/13 1.550 $7,500,000 $7,579,695 Caterpillar, Inc. (P) 05/21/13 0.482 61,280,000 61,343,915 Credit Suisse New York 05/15/13 5.000 73,092,000 74,295,314 Deutsche Bank AG 01/11/13 2.375 30,180,000 30,194,788 EI du Pont de Nemours & Company 07/15/13 5.000 13,192,000 13,519,201 General Electric Capital Corp. (P) 03/20/13 to 06/19/13 0.336 to 1.212 81,445,000 81,590,926 General Electric Capital Corp. 01/08/13 to 09/16/13 1.875 to 4.800 49,221,000 49,519,533 General Electric Company 02/01/13 5.000 17,500,000 17,566,675 IBM Corp. 10/15/13 6.500 3,908,000 4,098,112 John Deere Capital Corp. (P) 10/04/13 0.705 2,750,000 2,758,740 John Deere Capital Corp. 04/03/13 to 06/17/13 1.875 to 4.500 26,858,000 27,126,496 Johnson & Johnson (P) 05/15/13 0.310 140,000,000 140,145,180 JPMorgan Chase & Company (P) 09/30/13 1.061 5,012,000 5,037,962 JPMorgan Chase & Company 05/01/13 4.750 5,088,000 5,161,435 JPMorgan Chase Bank NA (P) 05/17/13 0.395 3,300,000 3,299,363 National Australia Bank, Ltd. (P)(S) 01/08/13 0.831 44,350,000 44,352,883 National Australia Bank, Ltd. (S) 01/08/13 to 06/12/13 2.500 to 5.350 23,450,000 23,837,559 National Rural Utilities Cooperative Finance Corp. (P) 08/09/13 0.410 118,817,000 118,810,465 PepsiCo, Inc. (P) 05/10/13 0.390 78,010,000 78,056,650 PepsiCo, Inc. 02/15/13 4.650 2,310,000 2,322,636 Rabobank Nederland NV (P)(S) 02/04/13 0.463 13,000,000 12,999,350 Sanofi (P) 03/28/13 0.510 99,905,000 99,976,432 Target Corp. (P) 01/11/13 0.377 91,245,000 91,254,125 9 John Hancock Collateral Investment Trust As of 12-31-12 Portfolio of Investments Maturity Date Yield* (%) Par value Value Corporate Interest-Bearing Obligations (continued) The Boeing Company 02/15/13 5.125 $18,120,000 $18,220,077 Toyota Motor Credit Corp. (P) 01/14/13 to 04/19/13 0.421 to 0.540 208,500,000 208,596,557 Toyota Motor Credit Corp. 08/12/13 1.375 4,200,000 4,225,045 U.S. Bancorp 06/14/13 to 09/13/13 1.375 to 2.000 18,006,000 18,124,126 Wachovia Corp. (P) 05/01/13 2.083 19,260,000 19,370,803 Wachovia Corp. 05/01/13 5.500 45,493,000 46,249,321 Wells Fargo & Company 01/31/13 4.375 179,982,000 180,516,906 Westpac Banking Corp. (P)(S) 04/08/13 0.855 82,030,000 82,150,666 Westpac Banking Corp. (P) 12/09/13 1.041 3,045,000 3,064,190 Westpac Securities NZ, Ltd. (S) 01/28/13 2.625 30,000,000 30,046,470 U.S. Government & Agency Obligations 13.1% (Cost $666,269,419) Federal Farm Credit Bank (P) 06/11/13 to 07/21/14 0.190 to 0.270 276,220,000 276,237,669 Federal Home Loan Bank (P) 04/30/13 to 08/18/14 0.140 to 0.290 277,005,000 277,052,649 Federal Home Loan Bank 06/10/13 0.280 60,400,000 60,416,550 Federal Home Loan Mortgage Corp. (P) 01/10/13 0.280 38,000,000 38,001,482 Federal National Mortgage Association (P) 06/23/14 0.360 14,600,000 14,624,017 Certificate of Deposit 3.7% (Cost $191,014,371) Bank of Montreal (P) 06/21/13 0.431 16,000,000 16,013,760 Credit Suisse New York (P) 07/25/13 0.815 25,000,000 24,997,250 Royal Bank of Canada 01/02/13 0.050 100,000,000 100,000,000 Royal Bank of Canada (P) 06/13/13 0.490 50,000,000 50,024,500 10 John Hancock Collateral Investment Trust As of 12-31-12 Portfolio of Investments Par value Value Repurchase Agreement 1.2% (Cost $63,400,000) Repurchase Agreement with State Street Corp. dated 12-31-12 at 0.010% to be repurchased at $63,400,035 on 1-2-13, collateralized by $30,190,000 Federal Home Loan Bank, 0.370% due 8-9-13 (valued at $30,265,475, including interest) and $34,180,000 U.S. Treasury Notes, 0.750% due 8-15-13 (valued at $34,404,323, including interest) $63,400,000 63,400,000 Total investments (Cost $5,089,014,771)† 99.8% Other assets and liabilities, net 0.2% Total net assets 100.0% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. * Yield represents either the annualized yield at the date of purchase, the stated coupon rate or, for floating rate securities, the rate at period end. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $599,857,053 or 11.8% of the Fund's net assets as of 12-31-12. † At 12-31-12, the aggregate cost of investment securities for federal income tax purposes was $5,089,014,771. Net unrealized appreciation aggregated $146,087, of which $836,273 related to appreciated investment securities and $690,186 related to depreciated investment securities. 11 John Hancock Collateral Investment Trust Statement of Assets and Liabilities — December 31, 2012 Assets Investments, at value (Cost $5,089,014,771) $5,089,160,858 Cash 36,145 Interest receivable 12,453,033 Other receivables and prepaid expenses 61,999 Total assets Liabilities Distributions payable 1,216,082 Payable to affiliates Chief compliance officer fees 8,854 Transfer agent fees 8,629 Trustees' fees 19,140 Other liabilities and accrued expenses 19,082 Total liabilities Net assets Net assets consist of Paid-in capital $5,100,514,009 Accumulated distributions in excess of net investment income (218,048) Accumulated net realized gain (loss) on investments (1,800) Net unrealized appreciation (depreciation) on investments 146,087 Net assets Net asset value per share Based on 509,667,158 shares of beneficial interest outstanding — unlimited number of shares authorized with no par value $10.01 See notes to financial statements. 12 John Hancock Collateral Investment Trust Statement of Operations — For the year ended December 31, 2012 Investment income Interest $21,012,907 Expenses Investment management fees 1,871,265 Administrative services fees 300,000 Transfer agent fees 100,000 Trustees' fees 108,530 Professional fees 154,397 Custodian fees 420,050 Chief compliance officer fees 35,000 Other 74,456 Total expenses Net investment income Realized and unrealized gain (loss) Net realized gain (loss) on Investments (1,254) Change in net unrealized appreciation (depreciation) on Investments 296,583 Net realized and unrealized gain Increase in net assets from operations See notes to financial statements. 13 John Hancock Collateral Investment Trust Statements of Changes in Net Assets Year ended Year ended 12/31/12 12/31/11 Increase (decrease) in net assets From operations Net investment income $17,949,209 $16,762,044 Net realized gain (loss) (1,254) 302,933 Change in net unrealized appreciation (depreciation) 296,583 (1,026) Increase in net assets resulting from operations Distributions to shareholders From net investment income (17,952,776) (16,769,079) From net realized gain — (218,792) Total distributions From Fund share transactions Total decrease Net assets Beginning of year 5,138,931,934 6,755,579,729 End of year Accumulated distributions in excess of net investment income See notes to financial statements. 14 John Hancock Collateral Investment Trust Financial Highlights (For a share outstanding throughout the period) Period ended 12-31-12 12-31-11 12-31-10 12-31-09 1 Per share operating performance Net asset value, beginning of period Net investment income 2 0.03 0.03 0.03 0.02 Net realized and unrealized gain (loss) on investments — 3 — 3 — 3 0.01 Total from investment operations Less distributions From net investment income (0.03) (0.03) (0.03) (0.02) 3 From net realized gain — Total distributions Net asset value, end of period Total return (%) 4 Ratios and supplemental data Net assets, end of period (in millions) $5,100 $5,139 $6,756 $4,901 Ratios (as a percentage of average net assets): Expenses 0.06 0.05 0.06 0.09 5 Net investment income 0.34 0.27 0.27 0.29 5 Portfolio turnover (%) 6 109 91 153 51 1 The inception date is 6-1-09. 2 Based on the average daily shares outstanding. 3 Less than $0.005 per share. 4 Not annualized. 5 Annualized. 6 The calculation of portfolio turnover excludes amounts from all securities whose maturities or expiration dates at the time of acquisition were one year or less, which represents a significant amount of the investments held by the Fund. See notes to financial statements 15 John Hancock Collateral Investment Trust Notes to financial statements Note 1 - Organization John Hancock Collateral Investment Trust (the Fund) is a Massachusetts business trust organized on May 19, 2009 . The Fund is an open-end management investment company registered under the Investment Company Act of 1940, as amended (the 1940 Act) . Most of the current investors in the Fund are investment companies advised by affiliates of John Hancock Asset Management, a division of Manulife Asset Management (US) LLC , the Fund’s investment adviser (the Adviser). The Fund serves primarily as an investment vehicle for cash received as collateral by such affiliated funds for participation in securities lending . The investment objective of the Fund is to seek current income, while maintaining adequate liquidity, safeguarding the return of principal and minimizing risk of default . The Fund invests only in U . S . dollar denominated securities rated, at the time of investment, within the two highest short-term credit categories and their u nrated equivalents. The Fund’s net asset value (NAV) varies daily. Note 2 - Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates and those differences could be significant. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
